*109ON MOTION
NEWMAN, Circuit Judge.

ORDER

Willie Mearle Pennon responds to the court’s August 17, 2004 order directing her to show cause why her petition for review should not be dismissed as untimely.
On April 22, 2004, the Merit Systems Protection Board issued a final decision in Pennon’s case, specifying that its decision was final and that any petition for review must be filed with this court within 60 days of receipt of the Board’s decision. Pennon v. Office of Personnel Management, 96 M.S.P.R. 117 (2004). Pennon received the decision on April 26, 2004. Pennon’s petition for review was received by the court on July 6, 2004, 71 days after her receipt of the Board’s decision.
The 60-day period for filing a petition for review set forth in 5 U.S.C. § 7703(b)(1) is “statutory, mandatory, [and] jurisdictional” and cannot be waived. Monzo v. Department of Transp., Federal Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984). Because Pennon’s petition for review was received on July 6, 2004, 11 days late, the court must dismiss Pennon’s petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Pennon’s petition for review is dismissed.
(2) Each side shall bear its own costs.